Exhibit 10.4

 

Participant Name:

 

Name of Plan:

 

Employee Number:

 

Grant Name:

 

Grant Date:

 

Expiry:

 

Grant Price:

 

Total Restricted Stock Units:

 

Form of Restricted Stock Unit Contract
(Not Transferable)

 

This Contract, by and between Arch Coal, Inc., a Delaware corporation (the
“Company”), and (the “Participant”), is made and entered into as a separate
inducement in connection with the Participant’s employment and not in lieu of
any salary or other compensation for the Participant’s services, pursuant to
which the company has awarded, restricted stock units (“Units”) to the
Participant.  The Company’s stockholders approved, at the April 25, 2013 Annual
Stockholder Meeting, amendments (the “Omnibus Amendments”) to the 1997 Stock
Incentive Plan (the “Current Plan”), which, among other things, renamed the plan
as the Omnibus Incentive Plan (the Current Plan, as amended by the Omnibus
Amendments, the “Omnibus Plan”).  As used herein, the “Plan” shall mean the
Omnibus Plan as amended from time to time.

 

This Contract is subject to the provisions of the Plan, a copy of which has been
made available to the Participant, and to the terms and conditions set forth
below, which constitute the entire understanding between the Company and the
Participant with respect to this Contract.

 

This Contract is executed as of (the “Grant Date”).

 

 

Arch Coal, Inc.

 

 

 

 

 

John Ziegler Jr.

 

Vice President - Human Resources

 

ACKNOWLEDGMENT

 

Please click the ‘accept’ button below to confirm your acceptance of the terms
and conditions of this Contract and the terms and conditions of the Plan within
60 days of issuance of this Agreement.  By confirming acceptance, you
(a) acknowledge receipt of a copy of the Plan; (b) represent that you have read
and are familiar with the Plan’s terms; (c) accept the award subject to all of
the terms and provisions of this Contract and of the Plan under which it is
granted, as the Plan may be amended in accordance with its terms; and (d) agree
to accept as binding, conclusive, and final all decisions or interpretations of
the Administrator concerning any questions arising under the Plan with respect
to this Contract.

 

--------------------------------------------------------------------------------


 

Terms and Conditions of Restricted Stock Unit Contract

 

1.                                      Definitions.  Capitalized terms, not
otherwise defined herein shall have the same meanings set forth in the Plan.

 

2.                                      Vesting Dates.  The Units will in
accordance with the Vesting Schedule above.

 

3.                                      Payout of Award.  Subject to the
provisions of this Contract and the Plan, the Participant is awarded the
aggregate number of Units set forth in this Contract, evidencing the right to
receive an equivalent number of shares of Stock.  Payment of vested Units shall
be made as soon as practicable following the Vesting Date.  Settlement will be
made by payment in shares of Stock or cash, as determined by the Committee and
in accordance with the Plan.  If paid in shares of Stock, such shares of Stock
shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to the Plan, or any applicable law,
rule or regulation.

 

4.                                      Non-transferable.  The Participant
agrees that the Units may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of.

 

5.                                      Change of Control.  The Units will vest
automatically and without any further action on the part of the Company or the
Participant immediately following any Change of Control.

 

6.                                      Sale of Subsidiary.  The Units will vest
automatically and without any further action on the part of the Company or the
Participant if the Participant is employed by a Subsidiary of the Company
immediately following the sale or disposition of such Subsidiary by the Company;
provided, however, that the Participant was not offered another position with
the Company, which includes substantially equivalent salary, benefits, duties
and responsibilities as the Participant’s last position.

 

7.                                      Tax Withholding.  The Participant hereby
authorizes withholding from payroll, amounts payable hereunder, and any other
amounts payable to the Participant, and otherwise agrees to make adequate
provision for, any sums required to satisfy the federal, state, local and
foreign tax withholding obligations of the Company, if any, which arise in
connection with the Units or any payment in settlement thereof.  The Company
shall have no obligation to deliver shares of Stock or payment in settlement
until the tax withholding obligations of the Company have been satisfied by the
Participant.  In the event the Units are settled in shares of Stock, the Company
may “net settle” the issuance of Stock to account for any withholding
obligations hereunder.

 

8.                                      Certificate Registration.  If settled in
shares of Stock, the certificate issuable upon vesting of the Units shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.

 

9.                                      Restrictions on Issuance of Shares.  The
grant of the Units and any settlement thereof shall be subject to compliance
with all applicable requirements of federal, state or foreign law.  If settled
in shares, the issuance of shares of Stock upon vesting of the Units shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.  The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Units shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained.  As a condition to issuance of the shares of Stock upon vesting
of the Units, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

10.                               Fractional Shares.  If settled in shares of
Stock, the Company shall not be required to issue fractional shares upon the
vesting of the Units.

 

--------------------------------------------------------------------------------


 

11.                               Termination of Employment.  The Participant
agrees that, except as set forth below, upon his or her termination from the
Company or a Related Company for any reason prior to Vesting Date, the
Participant shall forfeit any rights he or she may have under this Contract on
the effective Date of Termination.  In the event that the Participant’s
employment by the Company or a Related Company is terminated prior to the
Vesting Date, but either on or after a Retirement Event or by reason of death or
Disability, and the Participant has not been terminated for Cause, the number of
Units under this Contract eligible for payout at the Vesting Date shall equal
(i) the number of Units granted pursuant to this Contract, multiplied by (ii) a
fraction, the numerator of which is the number of days during the period
beginning on the Grant Date and ending on the Participant’s Date of Termination,
and the denominator of which is the number of days during the period beginning
on the Grant Date and ending on the Vesting Date.  In the event the immediately
preceding sentence applies, effective as of the Date of Termination, all Units
in excess of the amount that are eligible for vesting by operation of the
immediately preceding sentence shall be forfeited and cease to be outstanding. 
For purposes hereof, a “Retirement Event” means the date the Participant reaches
age 58 and has five years of continuous service with the Company and/or one or
more of the Related Companies immediately prior to the Date of Termination.

 

12.                               Stockholder Rights.  The Participant shall
have no rights as a holder of Stock with respect to the Units granted
hereunder.  Notwithstanding the foregoing, the Participant shall have the right
to receive a cash payment (the “Dividend Equivalent Payment”) with respect to
the Units (if any) that vest pursuant to this Contract, subject to withholding
pursuant to the terms of this Contract and the Plan, in an amount equal to the
aggregate cash dividends that would have been paid to Participant if Participant
had been the record owner, on each record date for a cash dividend during the
period from the Grant Date through the settlement date of the Units, of a number
of shares of Stock equal to the number of Units that actually vest on the
Vesting Date under this Contract.  The Dividend Equivalent Payment shall be made
on the settlement date of the Units.  Participant shall not be entitled to
receive any payments with respect to any non-cash dividends or other
distributions that may be made with respect to shares of Stock.

 

13.                               Adjustments.  The Units shall automatically
and without any further action on the part of the Company or the Participant be
adjusted if and to the extent that the Stock underlying the Units becomes
subject to a stock dividend, stock split, recapitalization, merger,
consolidation, reorganization or other event.

 

14.                               Personnel & Compensation Committee Actions. 
The Committee may, in its discretion, remove, modify or accelerate the vesting
schedule with respect to the Units under such circumstances as the Committee, in
its discretion, shall determine, subject however to the terms of the Plan.

 

15.                               Effect of Award on Employment.  Nothing in
this Contract shall be construed as an agreement for the continued employment of
the Participant, and Company shall have the right to terminate the employment of
the Participant at any time for any reason, with or without cause.

 

16.                              Further Assurances.  Each of the parties hereto
agrees to execute and deliver all consents and other instruments and take all
other actions deemed necessary or desirable by counsel for the Company to carry
out each provision of this Contract and the Plan.

 

17.                               Governing Law.  The validity, interpretation,
performance and enforcement of this Contract shall be governed by the laws of
the State of Delaware, determined without regard to its conflict of law
provisions.

 

18.                               Plan Governs.  This Contract has been executed
pursuant to the Plan, and each and every provision of this Contract shall be
subject to the provisions of such Plan and, except as otherwise provided herein,
the terms therein shall govern this Contract.  In the event of any conflict
between the terms of this Contract and any other documents or materials provided
to the Participant, the terms of this Contract will control.

 

--------------------------------------------------------------------------------